UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4848


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TAHIRAH CARTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00493-JFM-2)


Submitted:   May 30, 2012                     Decided:   June 6, 2012


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland, for Appellant. James G. Warwick, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tahirah Carter pleaded guilty to conspiracy to possess

with intent to distribute and distribute heroin, in violation of

21 U.S.C. § 846 (2006).               The district court sentenced Carter to

135   months      of   imprisonment       and       she     now    appeals.        Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the Government should have

been required to move for a downward departure for substantial

assistance       and    whether       Carter       should     have    been    allowed      to

withdraw     her       guilty   plea.              Carter     has    filed    a     pro    se

supplemental brief raising additional issues. *                       Finding no error,

we affirm.

            Counsel and Carter first argue that the Government’s

refusal     to    move    for     a    downward        departure       for    substantial

assistance under the advisory Guidelines was a breach of the

plea agreement and resulted from impermissible motives.                               “As a

general matter, the government has the power, but not the duty,

to make a motion for a downward departure under [U.S. Sentencing

Guidelines Manual] § 5K1.1 [(2011)].”                        United States v. Dixon,

998 F.2d 228, 230 (4th Cir. 1993).                        A court, however, has the

authority        to    review   the      government’s             “refusal    to    file    a


      *
       We have fully considered the additional issues raised in
Carter’s pro se brief and conclude they lack merit.



                                               2
substantial-assistance       motion   and     to    grant    a    remedy   if   [the

court finds] that the refusal was based on an unconstitutional

motive.”   Wade v. United States, 504 U.S. 181, 185-86 (1992).

           In    addition,     when     the        government       “bridles    its

discretion with the terms of the plea agreement, . . . the

district court has the power to review the government’s refusal

to make the motion just as it would any alleged breach of the

plea agreement.”     Dixon, 998 F.2d at 230 (citations omitted).

Plea agreements are interpreted generally under contract law.

Id.   We have thoroughly reviewed the record and conclude that

the Government’s refusal to move for a downward departure was

not a breach of the plea agreement and was not the result of an

unconstitutional motive.

           Counsel and Carter next argue that her guilty plea was

involuntary and she should have been able to withdraw her plea

because the Government failed to move for a downward departure

and Carter was coerced into entering into the plea agreement.

The purpose of the Rule 11 colloquy is to ensure that the plea

of guilt is entered into knowingly and voluntarily.                    See United

States v. Vonn, 535 U.S. 55, 58 (2002).                Accordingly, prior to

accepting a guilty plea, a trial court, through colloquy with

the defendant, must inform the defendant of, and determine that

she understands, the nature of the charges to which the plea is

offered,   any   mandatory    minimum     penalty,     the       maximum   possible

                                      3
penalty she faces, and the various rights she is relinquishing

by pleading guilty.           Fed. R. Crim. P. 11(b).              The court also

must determine whether there is a factual basis for the plea.

Id.;   United   States       v.   DeFusco,    949    F.2d   114,      120   (4th    Cir.

1991).     Our review of the record leads us to conclude that

Carter’s guilty plea was knowing and voluntary and there was no

basis for withdrawal of the plea.

            We have examined the entire record in this case in

accordance with the requirements of Anders and have found no

meritorious issues for appeal.              We therefore affirm the judgment

of the district court.            This court requires that counsel inform

Carter, in writing, of the right to petition the Supreme Court

of the United States for further review.                      If Carter requests

that   a   petition    be    filed,   but     counsel    believes       that      such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                      Counsel’s motion

must   state    that   a     copy   thereof    was     served    on    Carter.           We

dispense    with      oral    argument       because    the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                         4